Citation Nr: 1543945	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-23 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 and April 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Board acknowledges that the Veteran recently filed a Notice of Disagreement with the June 2015 rating decision that denied an increased evaluation for hearing loss, service connection for neck problems and service connection for depression.  See September 2015 correspondence from the Veteran's representative.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues and has sent the appropriate letters concerning election of a Decision Review Officer or traditional appeal process just in September 2015.  Given how recently action has been taken on the Notice of Disagreement, the Board will not remand them at this time.  But see Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2015, the Veteran submitted a substantive appeal (VA-Form 9) stating that he would like to a BVA hearing at his local VA office.  As such, remand for scheduling of the requested hearing in accordance with 38 C.F.R. § 20.704 is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at his local VA office before a member of the Board, consistent with current procedures.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




